Citation Nr: 1428274	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada



THE ISSUE

Entitlement to recognition of the Veteran's stepson (S.J.D.) as a "child" for VA compensation purposes for the time period between March [redacted], 2011 and June 7, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 determination in which the RO denied recognition of S.J.D. as a "child" of the Veteran for dependency payment purposes.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012. 

In July 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

Regarding the characterization of the appeal, the Veteran has provided specific argument wherein he seeks recognition of S.J.D. as a "child" for VA compensation purposes only for the time period between the date of marriage to S.J.D.'s mother to when S.J.D. completed high school.  Hence, as reflected on the title page, the Board has rephrased the issue certified for appeal by the RO to more accurately reflect the benefits sought on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  S.J.D. was not legally adopted by the Veteran before the age of 18 years, nor had he acquired step-child status before the age of 18 years.  


CONCLUSION OF LAW

The criteria for entitlement to recognition of the Veteran's stepson (S.J.D.) as a "child" for VA compensation purposes for the time period between March [redacted], 2011 and June 7, 2011 are not met.  38 U.S.C.A. §§ 101, 1115, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Board notes, at the outset, that the VCAA is not applicable to cases, such as this one, in which there are no issues of disputed fact and the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As such, VA is not required to address efforts to comply with the VCAA.  Nonetheless, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  There is simply no reasonable possibility that any further notice or assistance to the Veteran would be capable of substantiating his claim.

Additionally, in July 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the July 2012 hearing, the undersigned identified the issue on appeal both during a pre-hearing conference and during the hearing.  The undersigned and the Veteran discussed his theory of entitlement, and the Veteran had the opportunity to present his arguments.  It was clear from the legal standard of review that no factual issues existed which required further evidentiary development.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's legal challenge to VA's definition of "child."  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient. 

The Board may proceed to adjudicate the claim on the basis of the current record.

II.  Analysis

The Veteran seeks recognition of S.J.D. as a dependent for VA compensation purposes as of the date of his marriage to S.J.D.'s mother on March [redacted], 2011 to the date S.J.D. completed his high school education on June 7, 2011.  He argues that, although his stepson was 18 years of age at the time of marriage, VA regulations provide an exception which allows for benefits to be paid while S.J.D. was in the process of completing high school.

A veteran receiving VA disability compensation at the rate of 30 percent or more shall be entitled to additional compensation for a spouse, children, or dependent parents.  38 U.S.C.A. § 1115.  For the time period between March [redacted], 2011 and June 7, 2011, the Veteran established his entitlement to at least a 30 percent disability rating, he had been married to the S.J.D.'s mother, and S.J.D. was attending high school. 

For the Veteran to receive additional compensation for his service-connected disability for the period in question, his stepson must meet the definition of "child" as defined by VA law.  Under 38 C.F.R. § 3.57(a), the VA regulation that implements 38 U.S.C.A. § 101(4)(A), the term "child" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a step-child who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and

      (i) Who is under the age of 18 years; or

      (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or

	(iii) Who after reaching the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution approved by [VA].

(emphasis added).

Here, the Veteran's stepson was born on January [redacted], 1993 and turned age 18 prior to the marriage between the Veteran and S.J.D.'s mother in March 2011.  The Veteran had not adopted S.J.D. prior to marriage.  There is no dispute of fact on these issues.

Thus, the undisputed facts establish that S.J.D. was not legally adopted before the age of 18 years nor had acquired step-child status before the age of 18 years.  As a matter of law, S.J.D. cannot be deemed a "child" for VA purposes under 38 C.F.R. § 3.57(a).

The Veteran essentially points to the provisions of 38 C.F.R. § 3.57(a)(iii) which provide that VA may recognize dependent status for a stepchild over 18 years of age while pursuing a course of instruction at an educational institution approved by VA. 

However, the exception noted by the Veteran is preceded by a conjunctive phrase "and" which requires that the preceding criteria-establishing that the stepchild was legally adopted before the age of 18 years, or had acquired step-child status before the age of 18 year-be met before the exception may apply.  See, e.g., Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the use of conjunctive phrasing in a diagnostic code requires that all criteria be met).  Quite simply, the Board may not apply this exception on the facts of this case.

Veteran also seeks an exception to the criteria of 38 C.F.R. § 3.57.  He reports assuming financial responsibility for S.J.D. prior to marriage with his mother.  The Board sympathizes with the Veteran's arguments and the inequities he believes results from not being entitled to additional VA benefits for the period in question.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

In summation, the pertinent legal authority governing the definition of "child" is clear and specific, and the Board is bound by such authority.  Where, as here, the law and not the evidence is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




							(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to recognition of the Veteran's stepson (S.J.D.) as a "child" for VA compensation purposes for the time period between March [redacted], 2011 and June 7, 2011 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


